Citation Nr: 0207306	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right shoulder/upper 
arm disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1990 to July 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1999 decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for, inter alia, a claimed right 
shoulder and upper arm disability.

In March 2001, the Board remanded this matter for further 
development of the evidence.  Specifically, the Board asked 
that the RO obtain and/or assist the veteran in obtaining 
further medical records pertinent to her claim.  The RO was 
also asked to obtain from the veteran any service medical 
records in her possession.  Finally, the Board asked that the 
RO arrange for a medical examination and opinion regarding 
the etiology of the veteran's claimed right shoulder/upper 
arm disability.  The Board finds that, to the extent 
possible, the RO complied with the mandates of the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent medical evidence of record indicating 
that the veteran has a current right shoulder/upper arm 
disability that is related to her period of active service.


CONCLUSION OF LAW

A chronic right shoulder/upper arm disability was not 
incurred in or aggravated by the veteran's active naval 
service.  38 U.S.C. §§ 1110, 1131, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
Further, the veteran and her representative have been 
notified of the evidence necessary to establish the benefit 
sought, and she has been advised regarding her and VA's 
respective responsibilities with respect to obtaining that 
evidence.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

May 1991 service medical records indicate that the veteran 
requested a sling for her right arm.  She complained of 
shoulder pain that began three or four weeks prior.  Probable 
mild tendonitis was diagnosed.  There are no other service 
medical records of record.

In August 1998, she filed a claim of service connection for, 
in pertinent part, a right shoulder and upper arm disability.

In October 1998, the RO sent a letter to the veteran 
providing RO contact information and advising her to notify 
the RO of changes in her mailing address.  That letter was 
returned to the RO by the postal authority later that month 
as the street address (provided by the veteran in her August 
1998 application for VA compensation benefits) did not exist.  

In November 1998, the RO sent a letter to the veteran at the 
same mailing address, requesting copies of her DD Form 214 
and any service medical records which may have been in her 
possession.  That letter was not returned as undeliverable.  
There is no response from the veteran to this letter, 
contained within the claims file.

In November 1998, the RO received information from the 
National Personnel Records Center (NPRC) verifying that her 
service records were not there.

In December 1998, an official of the Navy Personnel Command 
of the NPRC verified the veteran's period of service.  

In January 1999, February 1999, April 1999, and May 1999, the 
RO again made efforts to obtain service medical records to no 
avail.

In a May 1999 letter to the veteran, mailed to her last known 
address, the RO informed her of its unsuccessful attempts to 
obtain records from the Bureau of Naval Personnel.  In 
addition to other requests, the RO asked that she provide 
copies of any service medical records in her possession or 
provide information as to where her service medical records 
might be located.  That letter went unanswered and was not 
returned as undeliverable.  

A May 1999 e-mail message indicated that there were no 
medical records on file at the Records Management Center.  

By July 1999 Administrative Decision, the RO determined that 
a diligent search had been undertaken for the veteran's 
service medical records without success.  The decision 
indicates that her original date of claim will be used in the 
event that records are recovered.  The decision details the 
RO's extensive efforts to obtain the complete service medical 
records.  She was notified of the decision in July 1999, 
mailed to her last known address; such notice was not 
returned as undeliverable.  

By September 1999 decision, the RO denied service connection 
for, in pertinent part, the veteran's right shoulder and 
upper arm disability.  A copy of the rating decision was 
mailed to her last known address, and it was not returned by 
the postal authority.  

A notice of disagreement, signed by her representative, was 
received in October 1999.  A supplemental statement of the 
case was sent to her last known address in October 1999.  Her 
representative filed a VA Form 9 on her behalf in March 2000, 
listing the veteran's same last known address, and indicated 
that she desired no hearing "at this time."  

In March 2001, the Board remanded this matter for further 
development as outlined above.  That month, the RO wrote to 
the veteran to request the names and addresses of all 
healthcare providers who provided treatment for her claimed 
right shoulder/upper arm disability.  The RO also asked that 
she complete an authorization form for each provider.  The RO 
further requested that she submit copies of all service 
medical records in her possession.  The veteran was asked to 
supply the foregoing within sixty days.  The Board notes that 
the March 2001 letter was mailed to the veteran's last known 
address, and it was not returned by the postal authority.  A 
review of the record reveals no response from the veteran.

The RO also arranged for an orthopedic examination that was 
to have taken place in June 2001.  The record reflects that 
the veteran did not appear for the scheduled examination.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
too close to call).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Because the veteran has failed to appear for her scheduled VA 
medical examination and because the record does not reflect 
good cause for the veteran's absence, her claim will be 
decided based upon the evidence of record.  38 C.F.R. § 
3.655(b).  

In order for service connection to be granted, the evidence 
must demonstrate that a current disability is related to 
service.  38 C.F.R. § 3.303; see also Degmetich, supra.  May 
1991 service medical records reflect that the veteran 
complained of right shoulder pain and that she requested a 
sling for her arm.  At that time, probable tendonitis was 
diagnosed.

There is no evidence, however, of any current right 
shoulder/upper arm disability.  Indeed, there is no evidence 
of complaints of or treatment for a right shoulder or upper 
arm disability at any time after May 1991.  Without a present 
disability, service connection cannot be granted; thus, 
service connection for a right shoulder/upper arm disability 
must be denied.  The Board notes that there is no need to 
explore the question of whether there is a nexus between the 
veteran's claimed disability and service because there is no 
evidence of current pertinent disability.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the evidence 
of record weighs against the veteran's claim.  38 U.S.C. 
§ 5107; Gilbert, supra.  


ORDER

Service connection for a right shoulder/upper arm disability 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

